OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, without costs.
Petitioner claims her eviction should be annulled because it was based on acts committed by her son, and her testimony that he moved out of her apartment six months before the hearing was not rebutted by respondent. Substantial evidence in the record, however, supports respondent’s determination to terminate petitioner’s tenancy on the ground of non-desirability (see, Matter of Woody v Franco, 260 AD2d 186, lv denied 94 NY2d 754). The record reveals the tenancy was terminated as a result of petitioner’s own conduct, not that of her son. Similarly, the cases cited by petitioner are distinguishable in that they involved criminal activity by an “offender” other than the tenant. Petitioner’s contention that she was denied due process is unpreserved for review.
Chief Judge Kaye and Judges Smith, Levine, Ciparick, Wesley, Rosenblatt and Graffeo concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment affirmed, without costs, in a memorandum. .